NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                   Argued April 21, 2009
                                   Decided May 29, 2009

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2624

UNITED STATES OF AMERICA                            Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Northern District of Indiana,
                                                    Hammond Division.
       v.
                                                    No. 2:07 CR 115
VINCENT BARNETT,
     Defendant‐Appellant.                           James T. Moody,
                                                    Judge.

                                          ORDER

       Vincent Barnett appeals from his conviction for possession of a firearm by a felon. 
He argues that the gun police recovered from him should have been suppressed because, in
his view, police lacked reasonable suspicion to stop him.

        At 9:04 a.m. on the morning of Wednesday, June 27, 2007, a man called 911 to report
that he had just been robbed at the JP Petroleum Mart, a convenience store in Gary, Indiana. 
Initially there was some confusion about the description of the suspects, but in the last
broadcast before the stop, the officer dispatched to the store said that two black males had
No. 08‐2624                                                                              Page 2


fled west on foot, and one of them “had on a blue shirt, black jeans‐‐check that black jeans,
blue shirt.”

       About 15 or 20 minutes later, Corporal Sean Jones of the Gary Police Department
spotted Barnett and his brother Jarvus walking less than a block from the convenience store. 
Barnett and Jarvus are black, and Barnett was wearing blue jeans and a black shirt.  Jones
stopped his patrol car and told the two men to approach.  Jones asked if either had a
weapon, and when Barnett revealed that he had a gun, Jones recovered it.  The victim was
brought to the scene and rejected both men as robbery suspects, so Jarvus was released but
Barnett, a felon, was arrested for possessing the gun.

       At the suppression hearing, several officers testified, including Jones.  Jones
explained that he interpreted the broadcast describing one suspect as wearing “a blue shirt
and black jeans‐‐check that black jeans and blue shirt” to mean that the officer had
misspoken and meant to say “black shirt and blue jeans.”  Jones explained that he stopped
the Barnetts because they met the description in the broadcast.  Barnett presented census
data showing that some 86 percent of the people living within a ten‐block radius of the store
were black.  But Jones and the other officers said that in the course of their search, they saw
only one other black man wearing similar clothing, and few if any other pedestrians.

        The district court credited the officers’ testimony.  The court agreed with Barnett that
the officer had conducted a nonconsensual investigatory stop, see Terry v. Ohio, 392 U.S. 1
(1968), but concluded that the encounter was supported by reasonable suspicion.  The court
found that the officer reasonably believed that at least one of the suspects was wearing a
black shirt and jeans and explained that the Barnetts met the description.  Furthermore, the
court continued, police saw them walking near the store less than 25 minutes after the
robbery, and although many black men lived in the area, that morning police saw only one
other black man wearing clothing consistent with that of the suspects.  Barnett pleaded
guilty to the felon‐in‐possession charge but reserved his right to appeal the denial of his
motion to suppress.  We review the district court’s findings of fact for clear error and its
legal conclusions de novo.  United States v. Riley, 493 F.3d 803, 808 (7th Cir. 2007).

       Barnett challenges only the initial stop, arguing that the police lacked reasonable
suspicion.  He contends that the description police relied on to stop him was too general,
and that virtually any man in the local community who was out in that neighborhood that
morning would have fit the police’s description.

        An investigatory stop is permissible when the police possess specific and articulable
facts giving rise to a reasonable suspicion that the individual has committed a crime.  United
No. 08‐2624                                                                                Page 3


States v. Grogg, 534 F.3d 807, 810 (7th Cir. 2008); Riley, 493 F.3d at 808.  The standard is less
than that of probable cause, but “some minimal level of objective justification” is necessary. 
United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting INS v. Delgado, 466 U.S. 210, 217 (1984)). 
To determine whether that standard was met, we examine the totality of the circumstances
known to police at the time of the stop.  United States v. Avizu, 534 U.S. 266, 273 (2002). 
Factors relevant in assessing reasonable suspicion in this case include the specificity of the
description of the suspect, the number of people in the area, where the person was stopped,
and how long ago the crime occurred.  See United States v. Goodrich, 450 F.3d 552, 561 (3d
Cir. 2006); United States v. Broomfield, 417 F.3d 654, 655 (7th Cir. 2005).  A less‐specific
description can suffice when other factors support the stop, see Broomfield, 417 F.3d at 655, so
long as the facts known yield a limited pool of suspects, see Goodrich, 450 F.3d at 561.

       Viewing the totality of the circumstances, we conclude that Officer Jones had
reasonable suspicion to stop Barnett and his brother.  As in Broomfield, 417 F.3d at 655,
although the description of the robber was not extensive, Barnett fit the description, and he
was found shortly after the crime, near the scene, and with his brother.  Furthermore, few
pedestrians were out that morning, and aside from the Barnetts, police saw only one other
similarly dressed black man in the area.  So despite the rather general description, the
number of possible suspects walking in the vicinity was limited.  In these circumstances, the
minimally intrusive stop Jones conducted was reasonable, and the district court
appropriately denied Barnett’s motion to suppress.

       Accordingly, we AFFIRM the judgment of the district court.